Citation Nr: 0001860	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for left upper 
extremity weakness.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for left lower 
extremity weakness.

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for weakness of the 
left side of the face.  

(The issue of whether the veteran's retroactive benefits 
awarded by a July 1997 RO decision are subject to recoupment 
of an overpayment previously determined to have been due to 
sole administrative error, is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Allen E. Falk, Attorney


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971, and from October 1983 to December 1984.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, implementing a June 1996 Board decision.  A notice of 
disagreement was received in December 1996.  A statement of 
the case was issued in March 1997.  A substantive appeal was 
received from the veteran in March 1997.  A hearing was 
scheduled to be held before a member of the Board in 
Washington, D.C. in August 1998, but the hearing was canceled 
by request of the veteran.  


REMAND

By a Board decision dated in June 1996, service connection 
was established for the residuals of a head injury, including 
the effects of a cerebrovascular accident.  In implementing 
this decision, the RO, in an October 1996 action, established 
service connection for an intracerebral hemorrhage due to 
aneurysm, evaluated as 100 percent disabling from December 
15, 1987 to April 1, 1988; for left upper extremity weakness, 
evaluated as 20 percent disabling effective April 1, 1988; 
for left lower extremity weakness, evaluated as 10 percent 
disabling effective April 1, 1988; and for weakness of the 
left side of the face, evaluated as 10 percent disabling 
effective April 1, 1988. See 38 C.F.R. § 4.124a, Diagnostic 
Code 8008 (rate such accidents as 100 percent disabling for 6 
months, and rate the residuals thereafter).  

Although not altogether clear, it appears that the veteran 
and his representative disagreed with the reduction of the 
veteran's overall disability evaluation from 100 to 50 
percent effective April 1, 1988, and the issues on appeal 
have been characterized as listed above.  

In any event, it is pointed out that the United States Court 
of Appeals of Veterans Claims (Court) has noted that there 
was a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  At this point, the Board acknowledges 
that by rating action in March 1998, the RO granted a total 
disability rating based on individual unemployability 
effective in September 1997.  However, the issues pertaining 
to the proper rating of the veteran's service-connected 
weakness of the left upper and lower extemities and of the 
left side of the face, effective from April 1988, remain on 
appeal.  

It is clear from a review of the October 1996 RO decision 
that the only evidence reviewed in evaluating the residuals 
of the intercerebral hemorrhage (i.e. the left upper 
extremity, left lower extremity, and left sided facial 
weakness) was the report of a July 1996 VA examination, 
despite the fact that there appears to be relevant evidence 
of record dating back to 1987.  As such, this evidence must 
be reviewed by the RO prior to further Board consideration, 
especially in light of the dictates of Fenderson (as a side 
note, the Board realizes that Fenderson post-dated the RO's 
October 1996 action; however, the Board is of the opinion 
that this relevant evidence still should have been reviewed 
at the time of the October 1996 action).  

In view of the above, this matter is REMANDED to the RO for 
the following action:


The RO should readjudicate the veteran's 
claims for higher initial evaluations for 
his service-connected left upper 
extremity weakness, left lower extremity 
weakness, and weakness of the left side 
of the face, based on all relevant 
evidence (since 1987) of record; the RO 
should also consider whether the veteran 
suffered from other residuals of the 
intracerebral hemorrhage during the 
relevant time period.  Consideration 
should also be given to the application 
of "staged ratings" as enunciated in 
Fenderson (and noted above).  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

